      Case 6:20-cv-00574-ADA Document 34-1 Filed 02/12/21 Page 1 of 22




                     EXHIBIT #1




Group 2 – Google’s Responsive Claim Construction Brief
(Civil Case Nos. 6:20-cv-00574-ADA, 6:20-cv-00576-ADA, 6:20-cv-00579-ADA, and 6:20-
cv-00580-ADA)
           Case 6:20-cv-00574-ADA Document 34-1 Filed 02/12/21 Page 2 of 22

                                                                                                                               USOO7946491 B2


(12) United States Patent                                                                          (10) Patent No.:                            US 7.946,491 B2
       Burian et al.                                                                               (45) Date of Patent:                                 May 24, 2011
(54) METHOD, APPARATUS, AND COMPUTER                                                          2003/0218069 A1* 11/2003 Meier et al. .............. 235,462.25
         PROGRAMI PRODUCT FOR PROVIDINGA                                                      2005, 0103858 A1* 5, 2005 Zhu et al. ....        ... 235,462.22
                                                                                              2006/0280363 A1* 12/2006 Umeda ......................... 382, 167
        CAMERA BARCODE READER                                                                 2007/0095916 A1*                    5/2007 Joseph et al. ................. 235/454
(75) Inventors: Adrian Burian, Tampere (FI); Jari A.                                                                  FOREIGN PATENT DOCUMENTS
                     Kangas, Tampere (FI); Markku                                          EP                              O 825 547          2, 1998
                     Vehvillainen, Tampere (FI)                                            JP                              O8032418           2, 1996
                                                                                           WO                         WO97/14110             4f1997
(73) Assignee: Nokia Corporation, Espoo (FI)                                               WO                     WOO3,O83762 A1             10, 2003
                                                                                           WO                WO 2007/012986 A1                2, 2007
(*) Notice:          Subject to any disclaimer, the term of this                                                            OTHER PUBLICATIONS
                     patent is extended or adjusted under 35
                     U.S.C. 154(b) by 1329 days.                                           E. Ohbuchi et al., Barcode Readers. Using the Camera Device in
                                                                                           Mobile Phones, Proceedings of the 2004 International Conference on
(21) Appl. No.: 11/462,152                                                                 Cyberworlds, pp. 260-265, Nov. 2004.
                                                                                           E. Octaviani et al., A Common Image Processing Framework for 2D
(22) Filed:          Aug. 3, 2006                                                          Barcode Reading. Seventh International Conference on Image Pro
                                                                                           cessing and Its Application, vol. 2, pp. 652-655, Jul. 1999.
(65)                    Prior Publication Data                                             A. Burian et al., Document Image Binarization Using the Camera
                                                                                           Device in Mobile Phones, IEEE International Conference on Image
        US 2008/002.9602A1            Feb. 7, 2008                                         Processing ICIP2005, vol. II, pp. 546-549, Sep. 2005.
(51) Int. Cl.                                                                              * cited by examiner
        G06K 7/10                 (2006.01)
        G08C 2L/00                (2006.01)                                                Primary Examiner — Thien M. Le
(52) U.S. Cl. ......... 235/462.07: 235/462.01; 235/462.09;                                Assistant Examiner — Tuyen KVo
        235/462.11; 235/462.14; 235/462.15; 235/462.16;                                    (74) Attorney, Agent, or Firm — Alston & Bird LLP
            235/462.22: 235/462.23: 235/462.25: 235/462.45;
             235/462.49; 235/472.01; 235/472.02; 235/472.03                                (57)                                    ABSTRACT
(58) Field of Classification Search ............. 235/462.07,                              An apparatus for providing a camera barcode reader includes
              235/462.09, 462.08, 462.25, 462.14, 462.27,                                  a processing element configured to process an input image for
              235/462.41, 462.01, 462.11, 462.15, 462.16,                                  an attempt to decode the input image using a current barcode
      235/462.22, 462.23, 462.45, 462.49, 472.01-472.03;                                   reading method, to determine whether the processing of the
                                         382/173–180, 224                                  input image is successful, to Switch to one of a different
     See application file for complete search history.                                     barcode reading method or processing a new frame of the
                                                                                           input image using the current barcode reading method in
(56)                    References Cited                                                   response to the processing of the input image being unsuc
                                                                                           cessful, to attempt a decode of the input image using the
                  U.S. PATENT DOCUMENTS                                                    current barcode reading method in response to the processing
       5,867,593 A * 2/1999 Fukuda et al. ................ 382, 176                        of the input image being Successful, and to perform a Switch
       6,585, 159 B. 7/2003 Meier et al. ...... ... 235,462.31                             to the different barcode reading method in response to a
       $35 R             3. SRi                 al . . . . . . . . . 235,462.21            failure of the attempt to decode the input image using the first
       7337,721 B2       7/2007 Bilcuetal                                                  barcode reading method.
 2002/0110269 A1*        8, 2002 Floeder et al. ................ 382,141
 2003/0178490 A1         9, 2003 Albertelli et al.                                                                         41 Claims, 7 Drawing Sheets
                                                                            20
                                                           PROCESSANINPUT               slfrn Method or for           to
                                                           IMAGE FORATTEMFT                Ecoss T     currents.The
                                                            TODECOCEUSNs
                                                            CURRENTBARCODE
                                                             READING METHOD




                                                                ETERMINE                IFFERENTBARCODE
                                                              WETHER THE               READINMETHOD OR
                                                             PROCESSINIS                USE THE CURRENT
                                                              SUCCESSFUL                METHOD ON ANE
                                                                                             Fra

                                                                   YES
                                                                    t            220
                                                           ATTEMPTTODECODE
                                                             USING THE FIRST
                                                            BaRCOEREADING
                                                                METH

                                                                                         NOTIFYJSERF
                                                                                             FAILURE

                                                                DETERMINE
                                                              Wesr THE                               270
                                                               ECING8                     SWITCHTA
                                                              SUCCESSFUL                IFFERENTEARCODE
                                                                                       READING METHOD OR
                                                                                       Nico?fy The cuRRENT
                                                                                         EARCODEREADING
                                                                                             METHO

                                                            RETURNRESULTTO
                                                                  USER
    Case 6:20-cv-00574-ADA Document 34-1 Filed 02/12/21 Page 3 of 22


U.S. Patent         May 24, 2011      Sheet 1 of 7                  US 7.946.491 B2




                                                                    1O
                            36                                 AT
                                     CAMERA


                   12
               A
              TRANSMITTER



                                                                               28
                                                                    DISPLAY
       RECEIVER                    CONTROLLER


    RINGER)
     22                                                        30
                                                                    keypad
                                                                    KEYPAD



   SPEAKER
     24                   40                              42         /   34
                                             NON
MICROPHONE                     VOLATLE     VOLATILE
                               MEMORY
      26                                   MEMORY
                                                     38




                                   F.G. 1.
       Case 6:20-cv-00574-ADA Document 34-1 Filed 02/12/21 Page 4 of 22


U.S. Patent                May 24, 2011          Sheet 2 of 7              US 7.946.491 B2




                                I-                                          M
                                     Y               48                                   48
10
  12


                                     52
                                                                      54
                                                                           aw
                                                                           GTW


                                                                                     52

     TERMINAL                        COMPUTING                             COMPUTING
          -1                          SYSTEM                                 SYSTEM
  12                                                                                 60
                                62              48
                10
                     AP                   GTW             50                  GGSN

     TERMINAL




           o    TERMINAL                  |\
                                                          46

                                                               MSC
                12
                           10        44                        SGSN

                                                                      56
                TERMINAL



                                          FG. 2.
    Case 6:20-cv-00574-ADA Document 34-1 Filed 02/12/21 Page 5 of 22


U.S. Patent       May 24, 2011       Sheet 3 of 7          US 7.946.491 B2




        36
                                                70
   CAMERA                                 -/
   MODULE
                   .    BARCODE READING ELEMENT
                              74
                         /                 78-V                       84
   MEMORY               DETECTOR         BINARIZATION             /
                        ELEMENT             ELEMENT
   DEVICE                                                 | - INTERFACE
   68                   DECODER         CLASSIFICATION
                        ELEMENT            ELEMENT

 COMMUNICATION
                        L80
    ELEMENT

             66

                                   PROCESSING        72
                                     ELEMENT



                                   FIG 3.
    Case 6:20-cv-00574-ADA Document 34-1 Filed 02/12/21 Page 6 of 22


U.S. Patent       May 24, 2011    Sheet 4 of 7          US 7.946.491 B2
    Case 6:20-cv-00574-ADA Document 34-1 Filed 02/12/21 Page 7 of 22


U.S. Patent         May 24, 2011        Sheet 5 Of 7             US 7.946.491 B2

                        2OO
                    M
       PROCESS AN INPUT
                                          DFFERENT METHOD OR MODIFED METHOD
      "SEASE"                                 BECOMES THE CURRENT METHOD
       CURRENT BARCODE
        READING METHOD



                                                       260
                                                   M
                                              SWITCH TO A
           DETERMINE                     DIFFERENT BARCODE
         WHETHER THE                     READING METHOD OR
         PROCESSING IS             NO      USE THE CURRENT
          SUCCESSFUL                      METHOD ON A NEW
                                              FRAME


              YES                 220

      ATTEMPT TO DECODE
        USING THE FIRST
       BARCODE READING                                     250
            METHOD                                     M

                                            NOTIFY USER OF
                                               FAILURE


          DETERMINE                                        27O
         WHETHER THE          N                        M
          DECODNG IS                         SWITCH TO A
          SUCCESSFU                      DIFFERENT BARCODE
                                         READING METHOD OR
                                         MODIFY THE CURRENT
                                          BARCODE READING
                                               METHOD


       RETURN RESULT TO
            USER




                                  FIG. 6.
    Case 6:20-cv-00574-ADA Document 34-1 Filed 02/12/21 Page 8 of 22


U.S. Patent       May 24, 2011    Sheet 6 of 7             US 7.946.491 B2

                                        300
                INITIALIZATION     /

                                        3O2
                 DETECT RO         /

                                                 306
        304        DETERMIN
                                                       A
                 WHETHER THE
                 BARCODE IS 1D
                                    1     BARESENSEAND
                     OR 2D                         DECODE




      310 \
                 BINARIZERO
                                                            / 3O8
                                                 NOTIFY USER
      312 \
               ROCORRECTION
                                                               / 32O
      314     RE-SAMPLING AND                 ATTEMPT DECODE
                GEOMETRICAL
                CORRECTION
                                                                318
      316
                                                            /
                 DETERMINE                COMPUTE SCANNING
                BARCODE TYPE                    MESH




                  FIG. 7.
    Case 6:20-cv-00574-ADA Document 34-1 Filed 02/12/21 Page 9 of 22


U.S. Patent       May 24, 2011    Sheet 7 Of 7              US 7.946.491 B2

                                        400
                 NITIALIZATION



                                        402
                BINARIZE INPUT
                    MAGE


      404
                DETECT BINARY
                     RO


                                                 4.08
        406        DEERMN
                                                        \
                 WHETHER THE
                 BARCODE IS 1D
                                    1     BARESENSEAND
                     OR 2D                         DECODE
                                                                 410
                       2D
                                                             /
      412              y                         NOTIFY USER
                RO CORRECTION
                                                                   420
                                                               /
      414 v RE-SAMPLNG AND                    ATTEMPT DECODE
                 GEOMETRICAL
                 CORRECTION
                                                                   418
      416
            \    DETERMINE
                BARCODE TYPE
                                          COMPUTE SCANNING
                                               MESH




                  FIG. 8.
           Case 6:20-cv-00574-ADA Document 34-1 Filed 02/12/21 Page 10 of 22


                                                      US 7,946,491 B2
                               1.                                                                       2
      METHOD, APPARATUS, AND COMPUTER                                   words, edges of objects within a camera image are not as clear
      PROGRAMI PRODUCT FOR PROVIDINGA                                   as edges of objects within a scanner image. Therefore, the
          CAMERA BARCODE READER                                         difference in intensity between portions of a camera image
                                                                        may be obscure. Third, camera images may be distorted by
                 TECHNOLOGICAL FIELD                                    sensor noise Such as optical blur and vignetting, which also
                                                                        reduce image quality. Because of the problems described
  Embodiments of the present invention relate generally to              above, barcode reading using camera images faces additional
barcode reading technology and, more particularly, relate to a          challenges over Scanned images. Applications have been
method, apparatus and computer program product for provid               developed which incorporate complex methods aimed at
ing a camera barcode reader.                                       10   overcoming some of the problems above. However, each
                                                                        application is typically rigid in its approach to addressing the
                      BACKGROUND                                        problems above. Therefore, current applications are often
                                                                        limited in flexibility and may be relevant only to particular
  The modern communications era has brought about a tre                 barcode types, or particular conditions.
mendous expansion of wireline and wireless networks. Com           15      Accordingly, it may be desirable to introduce an applica
puter networks, television networks, and telephony networks             tion for use with camera image based barcode reading, which
are experiencing an unprecedented technological expansion,              is capable of overcoming the disadvantages described above.
fueled by consumer demand. Wireless and mobile network                  Furthermore, it may be desirable to introduce an application
ing technologies have addressed related consumer demands,               which overcomes the disadvantages above in a flexible man
while providing more flexibility and immediacy of informa               ner which enables utilization of the application under a vari
tion transfer.                                                          ety of conditions and for different types of barcodes.
  Current and future networking technologies continue to
facilitate ease of information transfer and convenience to                                   BRIEF SUMMARY
users. One area in which there is a demand to increase ease of
information transfer and convenience to users relates to pro       25      A method, apparatus and computer program product are
vision of various applications or software to users of elec             therefore provided for providing a camera barcode reader
tronic devices such as a mobile terminal. The applications or           having automatic localization, detection of orientation, and
Software may be executed from a local computer, a network               type classification.
server or other network device, or from the mobile terminal                In one exemplary embodiment, a method of providing a
Such as, for example, a mobile telephone, a mobile television,     30   camera barcode reader is provided. The method includes
a mobile gaming system, video recorders, cameras, etc, or               processing an input image for an attempt to decode the input
even from a combination of the mobile terminal and the                  image using a current barcode reading method, determining
network device. In this regard, various applications and soft           whether the processing of the input image is successful,
ware have been developed and continue to be developed in                switching to one of a different barcode reading method or
order to give the users robust capabilities to perform tasks,      35   processing a new frame of the input image using the current
communicate, entertain themselves, gather and/or analyze                barcode reading method in response to the processing of the
information, etc. in either fixed or mobile environments.               input image being unsuccessful, attempting a decode of the
   An example of an application that may be used to gather              input image using the current barcode reading method in
and/or analyze information is a barcode reader. While bar               response to the processing of the input image being Success
codes have been in use for about half a century, developments      40   ful, and performing a switch to the different barcode reading
related to utilization of barcodes have recently taken drastic          method in response to a failure of the attempt to decode the
leaps with the infusion of new technologies. For example,               input image using the current barcode reading method.
new technology has enabled the development of barcodes that                In another exemplary embodiment, a computer program
are able to store product information of increasing detail.             product for providing a camera barcode reader is provided.
Barcodes have been employed to provide links to related sites      45   The computer program product includes at least one com
Such as web pages. Additionally, barcode systems have been              puter-readable storage medium having computer-readable
developed which move beyond typical one dimensional (1D)                program codeportions stored therein. The computer-readable
barcodes to provide multiple types of potentially complex               program code portions include first, second, third, fourth and
two dimensional (2D) barcodes. Along with changes related               fifth executable portions. The first executable portion is for
to barcode usage and types, new devices have been developed        50   processing an input image for an attempt to decode the input
for reading barcodes. In the past, barcode readers were often           image using a current barcode reading method. The second
devices which irradiate light onto a barcode and receive                executable portion is for determining whether the processing
reflected light from stripe patterns composed of black and              of the input image is successful. The third executable portion
white lines in order to detect the barcode. However, cameras            is for switching to one of a different barcode reading method
and laser Scanners have also been developed which are              55   or processing a new frame of the input image using the current
capable of performing barcode reading operations. Given the             barcode reading method in response to the processing of the
ubiquitous nature of cameras in mobile terminal devices, it             input image being unsuccessful. The fourth executable por
may be increasingly advantageous to provide barcode reading             tion is for attempting a decode of the input image using the
capabilities that could be employed on such mobile terminal             current barcode reading method in response to the processing
devices.                                                           60   of the input image being successful. The fifth executable
   Unfortunately, camera images are often more difficult to             portion is for performing a switch to the different barcode
accurately recognize than Scanner images. This phenomenon               reading method in response to a failure of the attempt to
may be related to a number of factors. First, uneven lighting or        decode the input image using the current barcode reading
aberrations on a camera lens may lead to non-uniform bright             method.
ness or uneven lighting, which may render a camera image           65     In another exemplary embodiment, an apparatus for pro
less accurate. Second, the color level Surface of a camera              viding a camera barcode reader is provided. The apparatus
image is Smoother than that of a scanner image. In other                includes a processing element configured to process an input
        Case 6:20-cv-00574-ADA Document 34-1 Filed 02/12/21 Page 11 of 22


                                                       US 7,946,491 B2
                               3                                                                        4
image for an attempt to decode the input image using a current                           DETAILED DESCRIPTION
barcode reading method, to determine whether the processing
of the input image is successful, to Switch to one of a different          Embodiments of the present invention will now be
barcode reading method or processing a new frame of the                  described more fully hereinafter with reference to the accom
input image using the current barcode reading method in                  panying drawings, in which some, but not all embodiments of
response to the processing of the input image being unsuc                the invention are shown. Indeed, embodiments of the inven
cessful, to attempt a decode of the input image using the                tion may be embodied in many different forms and should not
current barcode reading method in response to the processing             be construed as limited to the embodiments set forth herein;
of the input image being Successful, and to perform a Switch             rather, these embodiments are provided so that this disclosure
to the different barcode reading method in response to a            10   will satisfy applicable legal requirements. Like reference
failure of the attempt to decode the input image using the first         numerals refer to like elements throughout.
barcode reading method.                                                     FIG. 1 illustrates a block diagram of a mobile terminal 10
   In another exemplary embodiment, an apparatus for pro                 that would benefit from embodiments of the present inven
viding a camera barcode reader is provided. The apparatus                tion. It should be understood, however, that a mobile tele
includes means for processing an input image for an attempt         15   phone as illustrated and hereinafter described is merely illus
to decode the input image using a current barcode reading                trative of one type of mobile terminal that would benefit from
method, means for determining whether the processing of the              embodiments of the present invention and, therefore, should
input image is successful, means for Switching to one of a               not be taken to limit the scope of embodiments of the present
different barcode reading method or processing a new frame               invention. While several embodiments of the mobile terminal
of the input image using the current barcode reading method              10 are illustrated and will be hereinafter described for pur
in response to the processing of the input image being unsuc             poses of example, other types of mobile terminals, such as
cessful, means for attempting a decode of the input image                portable digital assistants (PDAs), pagers, mobile televisions,
using the current barcode reading method in response to the              gaming devices, laptop computers, cameras, video recorders,
processing of the input image being Successful, and means for            GPS devices and other types of voice and text communica
performing a switch to the different barcode reading method         25   tions systems, can readily employ embodiments of the
in response to a failure of the attempt to decode the input              present invention. Furthermore, devices that are not mobile
image using the current barcode reading method.                          may also readily employ embodiments of the present inven
   Embodiments of the invention may provide a method,                    tion.
apparatus and computer program product for providing a                     In addition, while several embodiments of the method of
camera barcode reader, which may be advantageously                  30   the present invention are performed or used by a mobile
employed in mobile environments such as mobile telephones                terminal 10, the method may be employed by other than a
or other mobile terminals. However, embodiments of the                   mobile terminal. Moreover, the system and method of
invention may also be employed in other devices which are                embodiments of the present invention will be primarily
fixed or mobile.                                                         described in conjunction with mobile communications appli
                                                                    35   cations. It should be understood, however, that the system and
        BRIEF DESCRIPTION OF THE SEVERAL                                 method of embodiments of the present invention can be uti
              VIEWS OF THE DRAWING(S)                                    lized in conjunction with a variety of other applications, both
                                                                         in the mobile communications industries and outside of the
  Having thus described embodiments of the invention in                  mobile communications industries.
general terms, reference will now be made to the accompa            40     The mobile terminal 10 includes an antenna 12 (or multiple
nying drawings, which are not necessarily drawn to Scale, and            antennae) in operable communication with a transmitter 14
wherein:                                                                 and a receiver 16. The mobile terminal 10 further includes a
  FIG. 1 is a schematic block diagram of a mobile terminal               controller 20 or other processing element that provides sig
according to an exemplary embodiment of the present inven                nals to and receives signals from the transmitter 14 and
tion;                                                               45   receiver 16, respectively. The signals include signaling infor
   FIG. 2 is a schematic block diagram of a wireless commu               mation in accordance with the air interface standard of the
nications system according to an exemplary embodiment of                 applicable cellular system, and also user speech and/or user
the present invention;                                                   generated data. In this regard, the mobile terminal 10 is
   FIG. 3 illustrates a block diagram of portions of a system            capable of operating with one or more air interface standards,
for providing a camera barcode reader according to an exem          50   communication protocols, modulation types, and access
plary embodiment of the present invention;                               types. By way of illustration, the mobile terminal 10 is
   FIG. 4 illustrates a barcode and associated region of inter           capable of operating in accordance with any of a number of
est in need of correction according to an exemplary embodi               first, second and/or third-generation communication proto
ment of the present invention;                                           cols or the like. For example, the mobile terminal 10 may be
   FIG. 5 illustrates the barcode of FIG. 4 in which the region     55   capable of operating in accordance with second-generation
of interest has been corrected according to an exemplary                 (2G) wireless communication protocols IS-136 (TDMA),
embodiment of the present invention;                                     GSM, and IS-95 (CDMA), or with third-generation (3G)
   FIG. 6 is a flowchart according to an exemplary method of             wireless communication protocols, such as UMTS,
providing a camera barcode reader according to one embodi                CDMA2000, and TD-SCDMA.
ment of the present invention;                                      60      It is understood that the controller 20 includes circuitry
   FIG. 7 is a flowchart showing a first method for use within           required for implementing audio and logic functions of the
the method of providing a camerabarcode reader according to              mobile terminal 10. For example, the controller 20 may be
an exemplary embodiment of the present invention; and                    comprised of a digital signal processor device, a micropro
   FIG. 8 is a flowchart showing a second method for use                 cessor device, and various analog to digital converters, digital
within the method of providing a camera barcode reader              65   to analog converters, and other Support circuits. Control and
according to an exemplary embodiment of the present inven                signal processing functions of the mobile terminal 10 are
tion.                                                                    allocated between these devices according to their respective
          Case 6:20-cv-00574-ADA Document 34-1 Filed 02/12/21 Page 12 of 22


                                                      US 7,946,491 B2
                               5                                                                       6
capabilities. The controller 20 thus may also include the func          volatile Random Access Memory (RAM) including a cache
tionality to convolutionally encode and interleave message              area for the temporary storage of data. The mobile terminal 10
and data prior to modulation and transmission. The controller           may also include other non-volatile memory 42, which can be
20 can additionally include an internal Voice coder, and may            embedded and/or may be removable. The non-volatile
include an internal data modem. Further, the controller 20              memory 42 can additionally or alternatively comprise an
may include functionality to operate one or more Software               EEPROM, flash memory or the like, such as that available
programs, which may be stored in memory. For example, the               from the SanDisk Corporation of Sunnyvale, Calif., or Lexar
controller 20 may be capable of operating a connectivity                Media Inc. of Fremont, Calif. The memories can store any of
program, Such as a conventional Web browser. The connec                 a number of pieces of information, and data, used by the
tivity program may then allow the mobile terminal 10 to            10   mobile terminal 10 to implement the functions of the mobile
transmit and receive Web content, such as location-based                terminal 10. For example, the memories can include an iden
content, according to a Wireless Application Protocol (WAP),            tifier, such as an international mobile equipment identifica
for example.                                                            tion (IMEI) code, capable of uniquely identifying the mobile
   The mobile terminal 10 also comprises a user interface               terminal 10.
including an output device Such as a conventional earphone or      15     Referring now to FIG. 2, an illustration of one type of
speaker 24, a ringer 22, a microphone 26, a display 28, and a           system that would benefit from embodiments of the present
user input interface, all of which are coupled to the controller        invention is provided. The system includes a plurality of
20. The user input interface, which allows the mobile terminal          network devices. As shown, one or more mobile terminals 10
10 to receive data, may include any of a number of devices              may each include an antenna 12 for transmitting signals to
allowing the mobile terminal 10 to receive data, such as a              and for receiving signals from a base site or base station (BS)
keypad 30, a touch display (not shown) or other input device.           44. The base station 44 may be a part of one or more cellular
In embodiments including the keypad 30, the keypad 30 may               or mobile networks each of which includes elements required
include the conventional numeric (0-9) and related keys (i.             to operate the network, Such as a mobile Switching center
*), and other keys used for operating the mobile terminal 10.           (MSC) 46. As well known to those skilled in the art, the
Alternatively, the keypad 30 may include a conventional            25   mobile network may also be referred to as a Base Station/
QWERTY keypad arrangement. The keypad 30 may also                       MSC/Interworking function (BMI). In operation, the MSC 46
include various soft keys with associated functions. In addi            is capable of routing calls to and from the mobile terminal 10
tion, or alternatively, the mobile terminal 10 may include an           when the mobile terminal 10 is making and receiving calls.
interface device Such as a joystick or other user input inter           The MSC 46 can also provide a connection to landline trunks
face. The mobile terminal 10 further includes a battery 34,        30   when the mobile terminal 10 is involved in a call. In addition,
Such as a vibrating battery pack, for powering various circuits         the MSC 46 can be capable of controlling the forwarding of
that are required to operate the mobile terminal 10, as well as         messages to and from the mobile terminal 10, and can also
optionally providing mechanical vibration as a detectable               control the forwarding of messages for the mobile terminal 10
output.                                                                 to and from a messaging center. It should be noted that
   In an exemplary embodiment, the mobile terminal 10              35   although the MSC 46 is shown in the system of FIG. 2, the
includes a media capturing module 36. Such as a camera,                 MSC 46 is merely an exemplary network device and embodi
Video and/or audio module, in communication with the con                ments of the present invention are not limited to use in a
troller 20. The media capturing module 36 may be any means              network employing an MSC.
for capturing an image, video and/or audio for storage, dis                The MSC 46 can be coupled to a data network, such as a
play or transmission. For example, in an exemplary embodi          40   local area network (LAN), a metropolitan area network
ment in which the media capturing module 36 is a camera                 (MAN), and/or a wide area network (WAN). The MSC 46 can
module, the camera module 36 may include a digital camera               be directly coupled to the data network. In one typical
capable of forming a digital image file from a captured image.          embodiment, however, the MSC 46 is coupled to a GTW 48,
As such, the camera module 36 includes all hardware, such as            and the GTW-48 is coupled to a WAN, such as the Internet 50.
a lens or other optical component(s), and Software necessary       45   In turn, devices such as processing elements (e.g., personal
for creating a digital image file from a captured image. Alter          computers, server computers or the like) can be coupled to the
natively, the camera module 36 may include only the hard                mobile terminal 10 via the Internet 50. For example, as
ware needed to view an image, while a memory device of the              explained below, the processing elements can include one or
mobile terminal 10 stores instructions for execution by the             more processing elements associated with a computing sys
controller 20 in the form of software necessary to create a        50   tem 52 (two shown in FIG. 2), origin server 54 (one shown in
digital image file from a captured image. In an exemplary               FIG. 2) or the like, as described below.
embodiment, the camera module 36 may further include a                     The BS 44 can also be coupled to a signaling GPRS (Gen
processing element such as a co-processor which assists the             eral Packet Radio Service) support node (SGSN) 56. As
controller 20 in processing image data and an encoder and/or            known to those skilled in the art, the SGSN 56 is typically
decoder for compressing and/or decompressing image data.           55   capable of performing functions similar to the MSC 46 for
The encoder and/or decoder may encode and/or decode                     packet switched services. The SGSN56, like the MSC 46, can
according to a JPEG standard format.                                    be coupled to a data network, such as the Internet 50. The
   The mobile terminal 10 may further include a universal               SGSN 56 can be directly coupled to the data network. In a
identity module (UIM)38. The UIM38 is typically a memory                more typical embodiment, however, the SGSN 56 is coupled
device having a processor built in. The UIM38 may include,         60   to a packet-switched core network, such as a GPRS core
for example, a subscriber identity module (SIM), a universal            network 58. The packet-switched core network is then
integrated circuit card (UICC), a universal subscriber identity         coupled to another GTW 48, such as a GTW GPRS support
module (USIM), a removable user identity module (R-UIM),                node (GGSN) 60, and the GGSN 60 is coupled to the Internet
etc. The UIM38 typically stores information elements related            50. In addition to the GGSN 60, the packet-switched core
to a mobile subscriber. In addition to the UIM38, the mobile       65   network can also be coupled to a GTW-48. Also, the GGSN 60
terminal 10 may be equipped with memory. For example, the               can be coupled to a messaging center. In this regard, the
mobile terminal 10 may include volatile memory 40, such as              GGSN 60 and the SGSN56, like the MSC 46, may be capable
        Case 6:20-cv-00574-ADA Document 34-1 Filed 02/12/21 Page 13 of 22


                                                     US 7,946,491 B2
                             7                                                                        8
of controlling the forwarding of messages, such as MMS                 mation' and similar terms may be used interchangeably to
messages. The GGSN 60 and SGSN 56 may also be capable                  refer to data capable of being transmitted, received and/or
of controlling the forwarding of messages for the mobile               stored in accordance with embodiments of the present inven
terminal 10 to and from the messaging center.                          tion. Thus, use of any such terms should not be taken to limit
  In addition, by coupling the SGSN 56 to the GPRS core                the spirit and scope of the present invention.
network 58 and the GGSN 60, devices such as a computing                   Although not shown in FIG. 2, in addition to or in lieu of
system 52 and/or origin server 54 may be coupled to the                coupling the mobile terminal 10 to computing systems 52
mobile terminal 10 via the Internet 50, SGSN 56 and GGSN               across the Internet 50, the mobile terminal 10 and computing
60. In this regard, devices such as the computing system 52            system 52 may be coupled to one another and communicate in
and/or origin server 54 may communicate with the mobile           10   accordance with, for example, RF, BT, IrDA or any of a
terminal 10 across the SGSN 56, GPRS core network 58 and               number of different wireline or wireless communication tech
the GGSN 60. By directly or indirectly connecting mobile               niques, including LAN, WLAN, WiMAX and/or UWB tech
terminals 10 and the other devices (e.g., computing system             niques. One or more of the computing systems 52 can addi
52, origin server 54, etc.) to the Internet 50, the mobile ter         tionally, or alternatively, include a removable memory
minals 10 may communicate with the other devices and with         15   capable of storing content, which canthereafter be transferred
one another, such as according to the Hypertext Transfer               to the mobile terminal 10. Further, the mobile terminal 10 can
Protocol (HTTP), to thereby carry out various functions of the         be coupled to one or more electronic devices, such as printers,
mobile terminals 10.                                                   digital projectors and/or other multimedia capturing, produc
   Although not every element of every possible mobile net             ing and/or storing devices (e.g., other terminals). Like with
work is shown and described herein, it should be appreciated           the computing systems 52, the mobile terminal 10 may be
that the mobile terminal 10 may be coupled to one or more of           configured to communicate with the portable electronic
any of a number of different networks through the BS 44. In            devices in accordance with techniques such as, for example,
this regard, the network(s) can be capable of supporting com           RF, BT, IrDA or any of a number of different wireline or
munication in accordance with any one or more of a number              wireless communication techniques, including USB, LAN,
of first-generation (1G), second-generation (2G), 2.5G and/or     25   WLAN, WiMAX and/or UWB techniques.
third-generation (3G) mobile communication protocols or                   An exemplary embodiment of the invention will now be
the like. For example, one or more of the network(s) can be            described with reference to FIG.3, in which certain elements
capable of Supporting communication in accordance with 2G              of a system for providing a camera barcode reader are dis
wireless communication protocols IS-136 (TDMA), GSM,                   played. The system of FIG.3 may be employed, for example,
and IS-95 (CDMA). Also, for example, one or more of the           30   on the mobile terminal 10 of FIG. 1. However, it should be
network(s) can be capable of Supporting communication in               noted that the system of FIG.3 may also be employed on a
accordance with 2.5G wireless communication protocols                  variety of other devices, both mobile and fixed, and therefore,
GPRS, Enhanced Data GSM Environment (EDGE), or the                     the present invention should not be limited to application on
like. Further, for example, one or more of the network(s) can          devices such as the mobile terminal 10 of FIG. 1 although an
be capable of Supporting communication in accordance with         35   exemplary embodiment of the invention will be described in
3G wireless communication protocols such as a Universal                greater detail below in the context of application in a mobile
Mobile Telephone System (UMTS) network employing                       terminal. Such description below is given by way of example
Wideband Code Division Multiple Access (WCDMA) radio                   and not of limitation. For example, the system of FIG.3 may
access technology. Some narrow-band AMPS (NAMPS), as                   be employed on a camera, a video recorder, etc. Furthermore,
well as TACS, network(s) may also benefit from embodi             40   the system of FIG.3 may be employed on a device, compo
ments of the present invention, as should dual or higher mode          nent, element or module of the mobile terminal 10. It should
mobile stations (e.g., digital/analog or TDMA/CDMA/ana                 also be noted that while FIG. 3 illustrates one example of a
log phones).                                                           configuration of the system, numerous other configurations
   The mobile terminal 10 can further be coupled to one or             may also be used to implement embodiments of the present
more wireless access points (APs) 62. The APs 62 may com          45   invention.
prise access points configured to communicate with the                   Referring now to FIG. 3, a system for providing a camera
mobile terminal 10 in accordance with techniques such as, for          barcode reader may include any number of image data
example, radio frequency (RF), Bluetooth (BT), infrared                Sources such as, for example, the camera module 36, a com
(IrDA) or any of a number of different wireless networking             munication element 66 and a memory device 68, any or all of
techniques, including wireless LAN (WLAN) techniques              50   which may be in communication with a barcode reading
such as IEEE 802.11 (e.g., 802.11a, 802.11b, 802.11g,                  element 70 that operates under the control of a processing
802.11n, etc.), WiMAX techniques such as IEEE 802.16,                  element 72. As such, the barcode reading element 70 accord
and/or ultra wideband (UWB) techniques such as IEEE                    ing to embodiments of the present invention may alternatively
802.15 or the like. The APs 62 may be coupled to the Internet          be embodied as any device or means embodied in either
50. Like with the MSC 46, the APs 62 can be directly coupled      55   hardware, Software, or a combination of hardware and soft
to the Internet 50. In one embodiment, however, the APS 62             ware that is capable of detecting, classifying and decoding a
are indirectly coupled to the Internet 50 via a GTW 48.                barcode as described in greater detail below. In this regard, the
Furthermore, in one embodiment, the BS 44 may be consid                barcode reading element 70 may be disposed within an image
ered as another AP 62. As will be appreciated, by directly or          processing chain Such that, for example, images captured at
indirectly connecting the mobile terminals 10 and the com         60   the camera module 36 are automatically processed at the
puting system 52, the origin server 54, and/or any of a number         barcode reading element 70 as a part of the normal image
of other devices, to the Internet 50, the mobile terminals 10          processing chain. Alternatively, the barcode reading element
can communicate with one another, the computing system,                70 may be selectively employed either automatically based
etc., to thereby carry out various functions of the mobile             on image content or context information or upon user selec
terminals 10, Such as to transmit data, content or the like to,   65   tion. In various exemplary embodiments, the barcode reading
and/or receive content, data or the like from, the computing
                                                      99 &
                                                                       element 70 may be an element that is attachable/detachable
system 52. As used herein, the terms “data.” “content,” “infor         with respect to a host device or the barcode reading element
        Case 6:20-cv-00574-ADA Document 34-1 Filed 02/12/21 Page 14 of 22


                                                    US 7,946,491 B2
                                                                                                   10
70 may be loadable onto the host device. Thus, according to           B)/4. It should be noted that it is also possible to compute a
different exemplary embodiments, the barcode reading ele              single value corresponding to each group based upon less
ment 70 may process image data that is received directly from         than all of the four components or even a single component in
a sensor Such as the camera module 36, the barcode reading            order to reduce calculational complexity and increase pro
element 70 may process image data that is retrieved from              cessing speed.
storage device such as the memory 68, the barcode reading               As stated above, the detection element 74 detects an ROI
element 70 may process image data that is received from the           within image data corresponding to a captured image. If the
communication element 66 Such as via a file transfer from
                                                                      image data is binarized image data, the ROI could then be a
another device, or the barcode reading element 70 may pro             binary ROI. The ROI may be considered a sub-image or
cess image data from any combination of the above recited        10
                                                                      portion of the captured image that is likely to contain a bar
Sources. As such, image data that is processed by the barcode         code. In an exemplary embodiment, it may be assumed that
reading element 70 could be, for example, Bayer matrix data,          the ROI is likely to overlap or at least be proximately located
color image data, grey level image data, digitized or binary          with respect to the center of the captured image. Accordingly,
image data. The barcode reading element 70 could also be              the ROI may be determined by selecting a central image area
embodied as software that is downloadable, for example, by       15
                                                                      that contains a large number of edges. For example, a com
the mobile terminal 10 either via a wired or wireless connec
tion.                                                                 mon 1D barcode may include a series of alternating black and
  The barcode reading element 70 according to an exemplary            white lines of varying widths which are arranged to fit within
                                                                      a four sided polygon shape Such as a rectangle or square
embodiment includes a detection element 74, a classification          shape. The four sided polygon is typically Surrounded by a
element 76, a binarization element 78 and a decoder element           white area known as a quiet Zone, which is provided with the
80 all of which are capable of communication with each other          intension of ensuring that the barcode can be differentiated
as necessary to perform their respective functions. In an             from Surrounding text or other objects which may include
exemplary embodiment, each of the detection element 74, the           additional barcodes. Accordingly, if one were to assume that
classification element 76, the binarization element 78 and the        the barcode overlapped the center of the captured image and
decoder element 80 may be embodied as software that is           25
                                                                      then one proceeded to measure gradient values extending
capable of performing the functions associated with each              from the center in all directions, one would expect that a large
respective element as described below and which operate               change in values may be detected at the edge of each of the
under the control of the processing element 72, which may be,         alternating black lines. Thus, where a large number of edges
for example, the controller 20 of the mobile terminal 10 of           can be detected corresponding to an area near the center of the
FIG.1. The processing element 72 may be embodied in many         30
                                                                      captured image, it is likely that the barcode has been detected.
ways. For example, the processing element 72 may be                   The quiet Zone can similarly be detected using, for example,
embodied as a processor, a coprocessor, a controller or vari          a gradient edge detector which defines a four sided polygon
ous other processing means or devices including integrated            that is likely to contain the barcode.
circuits such as, for example, an ASIC (application specific             An exemplary gradient edge detector could be imple
integrated circuit).                                             35
                                                                      mented using a Prewitt operator. For example, a 3x3 Prewitt
   In general terms, the processing element 72 directs opera          operator may be given by:
tion of other system elements in order to execute data pro
cessing and ultimately barcode reading. The detection ele
ment 74 detects a region of interest (ROI) within image data                               -1 0 1                -1 -1 -1
corresponding to a captured image. The classification ele        40
                                                                                           -1 0 1                ()   ()   () ,
ment 76 classifies the ROI as being associated with either a                               -1 0 1                 1   1    1
one dimensional (1D) barcode or a two dimensional (2D)
barcode. In an exemplary embodiment, the classification ele
ment 76 may be further capable of determining a particular            while a 4x4 Prewitt operator is given by
type of 1D or 2D barcode based on geometric characteristics      45
of specific barcode types as compared to patterns recognized
within a particular image. The binarization element 78 is                             -3   -1   1   3            -3 -3 -3 -3
capable of binarizing an input image using one of two bina                            -3   -1   1   3            -1 -1 -1 -1
rization methods described in greater detail below. The                         W =   -3   -1   1   3   , V, =
decoder element 80 is capable of decoding a barcode. In an       50
                                                                                      -3   -1   1   3            3    3    3      3
exemplary embodiment, the decoder element 80 is capable of
decoding several types of barcodes (e.g., different types of
both 1D and 2D barcodes). It should be understood that the            According to an exemplary embodiment a modified 4x4 Pre
ROI may define an area in which a barcode is expected. In             witt operator may be employed, for example, Such as the
other words, the ROI may define a portion of an image that is    55   following operator:
closer to the center of the image with many image changes
and Surrounded by a quiet Zone.
   During an initialization stage, an input image from a par                                        1            -1 -1 -1 -1
ticular source is received at the barcode reading element 70.                                       1            0 0 O O
The input image could be, for example, Bayer matrix data, an     60                                 1   , V, =   0 0 O O
EXIF output, a color image from an imaging chain, a color                                           1            1   1  1 1
image directly from a sensor, a saved image Such as, for
example, a JPEG image. For example, if Bayer matrix data is
received, four components (one Red, one Blue and two                    Notably, changing the standard operator according to the
Green) may be converted into a grey level image to provide a     65   modified Prewitt operator expressed above results in an
single value corresponding to each group of four input com            increase in speed of edge detection and a reduction of noise.
ponents. As such, the grey level may be computed as (R+2G+            Such an operator may be useful in edge detection for ROI
        Case 6:20-cv-00574-ADA Document 34-1 Filed 02/12/21 Page 15 of 22


                                                     US 7,946,491 B2
                              11                                                                      12
determination which is conducted over an entire image since            corresponding values which were determined to be below the
larger amounts of image data are analyzed to determine the             threshold may be defined as the border or edge of the ROI. For
ROI. If, however, a portion of the image can be selected either        example, if the selected number of consecutive values is
manually or automatically prior to ROI determination, the              three, the horizontal histogram may be examined by moving
standard Prewitt operator or some other more time consuming            in the left and right directions from the maximum histogram
operator may be employed. Although accuracy in edge detec              value and comparing the histogram values to the left and right
tion may be reduced by edge detection using the modified               thresholds, respectively. The left border of the ROI may be
Prewitt operator above, corrections may be implemented to              defined as the first of three consecutive histogram values
improve accuracy while still enjoying the resultant speed              encountered while moving to the left of the maximum histo
increase associated with utilizing the modified Prewitt opera     10   gram value which are each below the left threshold. Mean
tOr.                                                                   while, the right border of the ROI may be defined as the first
   In this regard, corrections may be iteratively performed            of three consecutive histogram values encountered while
when edge detection performed utilizing a high speed,                  moving to the right of the maximum histogram value which
reduced accuracy operator such as the modified Prewitt                 are each below the right threshold. When the process above
operator is to be used to produce a decodable barcode. For        15   has been completed in both the horizontal and vertical direc
example, if the modified Prewitt operator is to be utilized and        tions, the ROI is defined. Essentially, the process above
the resultant edge detection produces an ROI, a correction             attempts to identify when the quiet Zone is encountered while
may be performed to the ROI in order to modify the ROI prior           moving out from near the center of the ROI.
to the attempt to decode the barcode. The corrections will be             If the image data is binary data, ROI detection is performed
described in greater detail below. However, since the correc           in a similar manner to that described above, except that an
tions are performed only on the previously detected ROI and            orientation of edges, which may be quantized, for example,
not on the entire captured image, time savings are typically           on eleven levels for each direction, may be computed. The
noticeable during operation.                                           orientation is considered to be Zero if no edge is detected in a
   Utilizing a gradient edge detector Such as, for example, the        four pixel neighborhood. For example, a 4x4 processing win
modified Prewitt operator, the absolute value of the output of    25   dow or operator may be employed. If image size is bigger than
the gradient edge detector may be used to fill two buffers             an arbitrarily selected value such as, for example, 300 pixels,
including a horizontal histogram buffer and a vertical histo           then a downsampling may be performed. For example, if a
gram buffer. Buffer size may be determined by input image              downsampling by a factor of four is to be performed, every
size. Further processing is only performed on data stored in           fourth pixel may be processed in each of the directions while
the buffers and thus speed is further increased, while storage    30   moving from the maximum value in order to detect edges. In
requirements for temporary image data are minimized. The               each window, edge orientation, denoted by Eo may be com
ROI, and corresponding barcode, is detected from the two               puted. An exemplary processing window may be defined as
                                                                       follows:
buffers and thus, since only the barcode closest to the center
of the input image will be identified in association with the     35
ROI and be processed, an image containing multiple barcodes
                                                                                                   B. B.    B.
will not slow down the barcode reading element 70.
   After completion of the steps above, the horizontal and                                         X X      Bs
Vertical histograms are processed as follows. First, a maxi                                        X X B,
mum histogram value h in the central area, and a corre            40
                                                                                                   Bo B10 B11
sponding maximum index it are detected. A minimum
histogram value is then computed in a specific direction (i.e.
left or right for horizontal histograms and up or down for             where it should be noted that only twelve of sixteen bits
vertical histograms) from the detected maximum value. For              within the window are used. In other words, bits represented
example, for histogram indexes between 0 and it, a mini                by 'X' values are ignored, while binary values of Bo-B are
mum value of the horizontal histogram to the left of the          45   of interest. Computation of E is performed by executing the
detected maximum could be expressed ashFair Accordingly                following operations. Compute L1=(BXNORB) XOR (Bs
a left threshold may be determined as                                  XNORB), where XNOR and XOR are the negate exclusive
                                                                       OR, and exclusive OR logical operations, respectively. Com
                                                                       pute L2=(BXNORB)XOR (BXNORB). IfL1 is TRUE
                             hna - 7hmin + 1                      50   and L2 is FALSE, then compute n1 =Bo-B+B+B and
                      hr = -
                     iiir         8                                    n2=Bs+Bo'+Bo'+B. If both n1 and n2 are equal to 0 or 4.
                                                                       then Eo-0, otherwise EF(-1)*(n1-n2)-5. If L1 is FALSE
                                                                       and L2 is TRUE, then compute n1 =Bo-Ba-B+Bs and
Meanwhile, a right threshold may be determined as                      n2=B+B+B+B. If both n1 and n2 are equal to 0 or 4, then
                                                                  55   E=0, otherwise Eo (-1)^*(n1-n2)+5. If L1 is TRUE and L2
                             hma + 7hminr
                                                                       is TRUE, then E=(-1)*10, otherwise E-0.
                     thr =        8
                                                                          Histograms of edge orientation are then computed in Ver
                                                                       tical and horizontal dimensions of the image. The binary ROI
                                                                       is then selected as an area having a large number of edges near
Upper and lower thresholds could be calculated in similar         60   the center of the image using the steps described above with
fashion. After the thresholds have been determined for each of         respect to calculating thresholds corresponding to each
the specific directions, histogram values are compared to the          dimension and moving from the maximum value in each of
threshold on a value by value basis extending in each corre            the dimensions until a selected number of pixel values are
sponding specific direction until a selected number of con             below the corresponding threshold for the dimension.
secutive values below the threshold are encountered. When         65      Whether or not the ROI is binary, the ROI will be defined as
the selected number of corresponding values below the                  having a particular value or length in each dimension (i.e.,
threshold is encountered, any one of the selected number of            using the histograms of edge orientation in Vertical and hori
        Case 6:20-cv-00574-ADA Document 34-1 Filed 02/12/21 Page 16 of 22


                                                       US 7,946,491 B2
                             13                                                                       14
Zontal dimensions). The classification element 76 is config              binarized. In any case, binarization may be accomplished
ured to compare the dimensions of the ROI to classify the                according to one of two different methods including global
barcode as being either 1D or 2D based on the comparison of              binarization and adaptive binarization. A method for provid
the dimensions. In an exemplary embodiment, if the compari               ing a camera barcode reader according to an exemplary
son of the maximum values of the horizontal and vertical                 embodiment may provide for an initial use of the global
histograms reveals that each of the dimensions is Substan                binarization and, if the barcode reader element 70 is unable to
tially of different values, then the barcode may be classified as        decode the barcode, the adaptive binarization may be
being 1D. For example, if one dimension of the ROI is sixteen            employed as described in greater detail below. In other words,
times smaller than the other dimension, the barcode may be               the barcode reader element 70 may switch between binariza
classified as being 1D, while if the ratio between dimensions       10
                                                                         tion methods on Successive detection attempts in the event
is less than sixteen-to-one, the barcode may be classified as            that successive attempts are necessary.
being 2D. In other words, the classification element 76 is                   The global binarization uses maximum and minimum val
configured to classify a barcode as being 1D or 2D based on
a relationship of relative sizes of the dimensions of the ROI as         ues detected from either the input image (if binarization is
compared to a particular threshold which is predictive of a         15   done before ROI detection) or from the ROI in order to
statistical likelihood that the ROI is representative of either a        calculate an average value, which is used as a threshold for
1D or a 2D barcode. If the ROI is a binary ROI, then the                 binarizing the input image or ROI. In other words, if a par
orientation histogram of a detected object may be computed.              ticular value (e.g., a grey Scale value) is above the threshold,
If the orientation histogram has an isolated peak (e.g., just one        the particular value will be set to 1, while if the particular
peak for both the horizontal and vertical histograms), then the          value is below the threshold, the particular value will be set to
detected object is considered a 1D barcode. In this regard, as           0. Global binarization is relatively fast as compared to adap
stated above, if maximum values for the orientation histo                tive binarization, and thus global binarization may be utilized
grams in each direction differ by an amount greater than a               initially in an attempt to minimize processing time. However,
particular threshold which is predictive of a statistical likeli         if the detection and decoding attempt fails to produce a result,
hood that the ROI is representative of either a 1D or a 2D          25   adaptive binarization may be employed in a Subsequent
barcode, then the binary ROI is considered to represent a 1D             attempt. An example of a situation which may cause global
                                                                         binarization to fail could be the existence of a shadow across
barcode. In other words, the classification element 76 may               the barcode such as a shadow of the mobile terminal used to
differentiate between a 1D barcode and a 2D barcode based
on a relationship between a first length of an object oriented in        capture the input image.
a first direction and a second length of an object oriented in a    30      The adaptive binarization first divides the input image or
second direction that is substantially perpendicular to the first        ROI into multiple portions such as two equal halves and then
direction.                                                               completes the processing described below on each of the
   The classification element 76 may further include a capa              halves or semi-images created by the division. A central
bility of determining 1D and 2D barcode types. In this regard,           recursive implementation of moving averages is utilized to
the classification element 76 may be configured to extract          35   provide the binarization. For example, if the division to create
geometric characteristics from an ROI and compare the                    the semi-images is performed along a particular column, then
extracted characteristics to specifications of 2D barcodes               processing of each semi-image may be performed on lines
which the decoder element 80 is capable of decoding.                     independently, starting with a local parameter that is previ
Accordingly, the classification element 76 may examine spe               ously initialized. The following equation describes an imple
cific component patterns which may be indicative of the type        40   mentation of adaptive binarization according to an exemplary
of barcode disposed within the ROI. For example, an Aztec                embodiment: M. M+p-p, where M represents a
barcode has two concentric rectangles near the center of the             moving Sum from an initial local parameter M, p represents
barcode, QRcode includes three corners having two concen                 a pixel value (e.g. grey Scale value) and a and b represent a
tric rectangles with an interior rectangle being filled, a Data          selected number of pixels. Local influence over a threshold
Matrix barcode may have an L shape, etc. With respect to 1D         45   value may be increased by averaging a current value with a
barcodes, the classification element may examine the number              value computed at a previous step. For example, if the value
of edges of the barcode in order to determine the type of 1D             computed is H, a line above the current line may be used to
barcode. In an exemplary embodiment, the classification ele              update H. An exemplary adaptive binarization method may
ment 76 may communicate the type of 1D or 2D barcode to a                have an adaptive threshold Ti give by
user via an interface 84, which could be, for example, a            50
display.
   The classification element 76 is capable of determining 1D                                  T = (HAPH)+ GP),
and 2D processing types even when Scanning lines or objects
within the barcode are at an angle of inclination. In this
regard, the larger dimension of the ROI or the isolated orien       55   where n is window size used, GP=0.1*(Max-i-Min) is a global
tation peak of binarized data will be indicative of scanning             parameter factor which depends upon maximum and mini
line positions. For example, if the larger dimension of the ROI          mum values within the ROI or input image, and AP is an
is horizontal, then the scanning lines are horizontal. The               adaptive parameter function that is a window function defined
scanning lines may then be examined and the number and                   by global parameters Min--GP and Max+GP. The adaptive
thicknesses of bars will indicate the type of 1D barcode. The       60   binarization is described in greater detail in U.S. patent appli
decoder element 80 may also use the information regarding                cation Ser. No. 1 1/194,124, to A. Burian and M. Vehvillainen
the number and thicknesses of bars to decode the barcode.                entitled “Binarization of an Image', which was filed on Jul.
   The binarization element 78 may be operated at any of                 29, 2005 and is incorporated herein by reference in its
various times within the processing of a barcode. For                    entirety.
example, input image data could be binarized after acquisi          65      The decoder element 80 performs additional processing
tion of the input image, oran ROI could be calculated from the           and decoding operations upon the barcode in an effort to
input image as described above and then the ROI could be                 ultimately decode the barcode. As stated above, the decoder
        Case 6:20-cv-00574-ADA Document 34-1 Filed 02/12/21 Page 17 of 22


                                                    US 7,946,491 B2
                             15                                                                  16
element 80 utilizes information regarding the number and          determining a degree of overlap between the barcode 85 and
thicknesses of bars to decode a 1D barcode, and special           both the first and fifth sub-segments 88 and 98. For example,
shapes or structures for decoding 2D barcodes. The decoder        a number of black pixels which overlap each of the sub
element 80 includes correction mechanisms which will be           segments may be determined in order to make a determina
described in greater detail below. The decoder element 80 is 5 tion as to whether and in which direction each of the sub
also configured to determine an encoded message associated segments must be moved.
with the barcode by examining bit patterns associated with             Accordingly, in an exemplary embodiment as shown in
2D barcodes. The bit patterns result from computation of a FIG. 4, if the number of black pixels intersecting the first
scanning mesh which is performed as follows. Based on the sub-segment 88 is zero, then the first sub-segment 88 is likely
specification of the detected 2D barcode type, a true size of 10 too far from the bar code and should be moved in a direction
the scanned barcode is determined by computing sizes of toward the barcode or toward the center (down in this
objects within the ROI (which is typically a rectangular ROI). instance). The number of black pixels intersecting the first
and knowing possible sizes of objects for the corresponding sub-segment 88 is then recalculated and the first sub-segment
specification. A size from the specification which is relatively is moved accordingly until the number of black pixels inter
close to the computed size is chosen. For example, the com- 15 secting the first sub-segment 88 is 1 or 2. If the number of
puted size may be determined by computing minimum dis black pixels intersecting the first Sub-segment 88 is greater
tances between opposite segments of the rectangular ROI than 3, then the first sub-segment 88 is moved away from the
containing the barcode. Since possible sizes of the barcode barcode 85 (up in this instance). The process above may be
are known from the specification, maximum and minimum iteratively performed until the corresponding Sub-segments
cell sizes may be computed in horizontal and vertical direc has the desired overlap with the barcode 85, which is stated as
tions (or in directions other than horizontal and vertical).        1 or 2 pixels in this example, but should be understood to be
Actual sizes of within the scanned barcode are then computed any desired value. Alternatively, the process above may be
and the minimum obtained size is selected from the possible iteratively performed until a selected number of iterations is
sizes using the detected barcode type specifications.               reached such as, for example, two or three. The fifth sub
   As stated above, the decoder element 80 may also be 25 segment 98 undergoes the same process described above
capable of performing correction mechanisms. In this regard, while maintaining the intersection between the first and fifth
the decoder element 80 may be capable of correcting the ROI.        sub-segments 88 and 98. In this regard, the movement of the
In an exemplary embodiment, a binary recursive median filter Sub-segments may be performed simultaneously or in series,
may be employed to remove noise impulses from the ROI. however, in either case, the intersection between the first and
The ROI may then be corrected by adjusting corner positions 30 fifth sub-segments 88 and 98 is maintained throughout the
of the ROI. In this regard, the corrections of the corner posi process. Thus, according to the example of FIG. 4, the first
tions are accomplished by moving the corner positions within sub-segment 88 is iteratively moved down (i.e., toward the
their corresponding local neighborhoods such that a new ROI barcode 85) until 1 or 2 black pixels overlap the first sub
containing the whole barcode (including any optically segment 88 and the fifth sub-segment 98 is moved left (i.e.,
deformed areas) is formed. An image warping processing 35 away from the barcode 85) until 1 or 2 black pixels overlap the
may also be performed. Correction of the ROI may be useful fifth sub-segment 98. Accordingly the corner C0 is corrected.
if corner positions of the current ROI are not the actual cor          After correction of each of the corners, geometrical cor
ners of the barcode. For example, the corner positions of the rections may also be performed for new borders of the newly
current ROI could be within a text region that is adjacent to the defined ROI based on the corrected corners. In this regard,
barcode or within the barcode itself.                            40 according to an exemplary embodiment, each border may be
   In an exemplary embodiment, corner position correction divided into eight Sub-segments (or any other desired num
may be accomplished by dividing each border of the ROI into ber) and distances from the sub-segments to the barcode 85
four Sub-segments. For example, if it is assumed that a par may be calculated. For example, the degree of overlap calcu
ticular ROI has four borders and includes a barcode 85, as          lations described above may be employed. Accordingly, the
shown in FIG. 4, then each of the borders is defined as a 45 sub-segments may be utilized to further correct the ROI. FIG.
segment connecting adjacent corners. Each of the four bor 5 illustrates a new ROI defined by borders formed by line
ders may then be divided into four Sub-segments. Sub-seg segments connecting each of the corners C0, C1, C2 and C3
ments which intersect at the corners may then be shifted based after the correction process described above is completed for
upon a degree of overlap with the barcode 85. Thus, for each of the corners and corresponding borders. A morpho
example, a first border connecting corner C0 to corner C1 50 logical filter may then be applied to perform dilation and
may be divided into a first sub-segment 88 which originates at erosion in order to correct shapes of objects inside the barcode
corner C0, a second sub-segment 90 which extends from an 85.
end of the first sub-segment 88 toward corner C1, a third              As stated above, embodiments of the present invention
sub-segment 92 which extends from an end of the third sub may be employed in numerous fixed and mobile devices. In
segment 92 toward corner C1 and a fourth sub-segment 94 55 this regard, embodiments of the present invention may be
which extends from an end of the third sub-segment 92 to the useful in enabling mobile terminals in performing barcode
corner C1. A second border may also include four segments reading in relatively harsh environments. The dynamic nature
and extend from corner C0 to corner C2. The second border           of the processing capabilities of the barcode reading element
may include a fifth sub-segment 98 which may originate at 70 enable users of mobile terminals to quickly and accurately
corner C0 and extends toward corner C1. Distances between 60 determine a type of barcode and the corresponding informa
the sub-segments and the barcode 85 in each direction (i.e., tion encoded by the barcode. In this regard, the capabilities of
horizontal (e.g., left and right) and vertical (e.g., up and the barcode reading element 70 enable dynamic switching
down)) may then be used to define four points at the intersec between multiple detection and decoding methods which
tion of corresponding minimum distances with the respective may each selectively employ aspects of the barcode reading
sub-segments. Distance from the barcode 85 to the sub-seg- 65 element 70 which have been described above. Additionally,
ments may be determined based on a degree of overlap. In this embodiments of the present invention provide a mechanism
regard, correction of corner C0 may then be performed by by which a relatively quick method may be employed to
        Case 6:20-cv-00574-ADA Document 34-1 Filed 02/12/21 Page 18 of 22


                                                      US 7,946,491 B2
                              17                                                                        18
attempt to decode a barcode and, if the decode attempt is                a reattemptat decoding may be performed at operation 270. If
unsuccessful, embodiments of the present invention provide               the Switch has been made to the second barcode reading
for automatic modification of the method, or dynamic Switch              method, then the method described above is performed
ing between methods having different characteristics in order            except that the terms first and second barcode reading method
to provide robust decode capabilities in a time period that is           are swapped in operations 200 to 270. In other words, the first
variable based on the difficulty encountered in conducting               barcode reading method could simply be referred to as a
decode operations.                                                       current barcode reading method and either the modified first
   FIGS. 6-8 are flowcharts of a system, methods and program             barcode reading method or the second barcode reading
products according to exemplary embodiments of the inven                 method could be referred to as a new or different barcode
tion. It will be understood that each block or step of the          10   reading method.
flowcharts, and combinations of blocks in the flowcharts, can                FIG. 7 illustrates the first barcode reading method accord
be implemented by various means, such as hardware, firm                  ing to an exemplary embodiment. In this regard, the first
ware, and/or Software including one or more computer pro                 barcode reading method includes an initialization at opera
gram instructions. For example, one or more of the proce                 tion 300. During initialization, an input image is obtained.
dures described above may be embodied by computer                   15   The input image may have been obtained by capture at an
program instructions. In this regard, the computer program               image sensor or camera, by receipt from a device in commu
instructions which embody the procedures described above                 nication with a device employing the first barcode reading
may be stored by a memory device of the mobile terminal and              method, or by retrieval of a stored image. If the input image is
executed by a built-in processor in the mobile terminal. As              a color image, a grey level image may be created. Meanwhile,
will be appreciated, any such computer program instructions              if the input image is a grey level image or a binary input
may be loaded onto a computer or other programmable appa                 image, the input image may be directly communicated to the
ratus (i.e., hardware) to produce a machine, such that the               detection element for ROI detection. At operation 302, an
instructions which execute on the computer or other program              ROI may be detected. Based on the characteristics of the ROI,
mable apparatus create means for implementing the functions              a determination may be made at operation 304 as to whether
specified in the flowcharts block(s) or step(s). These com          25   a barcode in the ROI corresponds to a 1D barcode or a 2D
puter program instructions may also be stored in a computer              barcode. At operation 306, if the barcode is a 1D barcode, the
readable memory that can direct a computer or other pro                  1D barcode type is determined and the barcode is decoded.
grammable apparatus to function in a particular manner, Such             Operation 304 may determine a 1D barcode according to the
that the instructions stored in the computer-readable memory             processes described above with respect to the classification
produce an article of manufacture including instruction             30   element 76. Alternatively, points of interest or objects within
means which implement the function specified in the flow                 the ROI may be detected and, if all of the points of interest
charts block(s) or step(s). The computer program instructions            have substantially the same orientation, the barcode may be
may also be loaded onto a computer or other programmable                 classified as a 1D barcode. Accordingly, at operation 306, line
apparatus to cause a series of operational steps to be per               widths may be determined in order to decode the barcode. The
formed on the computer or other programmable apparatus to           35   user may be notified of the result of the attempt to decode at
produce a computer-implemented process Such that the                     operation 308.
instructions which execute on the computer or other program                  Ifat operation 304, the barcode is determined to be a 2D
mable apparatus provide steps for implementing the func                  barcode, binarization may be performed at operation 310. In
tions specified in the flowcharts block(s) or step(s).                   this regard, the binarization may be performed via either the
   Accordingly, blocks or steps of the flowcharts Support           40   global binarization or the adaptive binarization described
combinations of means for performing the specified func                  above. It should be noted that the global binarization is the
tions, combinations of steps for performing the specified                default binarization method and the adaptive binarization
functions and program instruction means for performing the               may be substituted in the event that the first barcode reading
specified functions. It will also be understood that one or              method is modified at operation 270. It should also be noted
more blocks or steps of the flowcharts, and combinations of         45   that, if the input image is binary, operation 310 may be
blocks or steps in the flowcharts, can be implemented by                 skipped. At operation 312, ROI correction is performed. In
special purpose hardware-based computer systems which                    other words, corner correction is performed. Re-sampling
perform the specified functions or steps, or combinations of             and geometrical correction is performed at operation 314. If
special purpose hardware and computer instructions.                      either ROI correction or geometrical correction are notable to
   In this regard, one embodiment of a method of providing a        50   be completed, a Switch may be made to the second method or,
camera barcode reader, as shown in FIG. 6, may include                   if available, a new frame may be utilized in order to restart the
processing an input image for an attempt to decode the image             ROI correction at operation 310 using the same ROI. If opera
using a first barcode reading method at operation 200. At                tions 312 and 314 are successfully completed, then barcode
operation 210, a determination is made as to whether the                 type may be determined at operation 316. Based on the bar
processing of the input image is successful. If the processing      55   code type, a scanning mesh may be computed at operation
is unsuccessful, a Switch is made to a second barcode reading            318. In this regard, mesh and resample operations may pro
method or a new frame of the input image is processed at                 duce a bit pattern for the barcode which can be decoded. As
operation 260. If the processing of operation 200 is success             stated above, mesh computation may begin by estimating
ful, the first barcode reading method is utilized for attempting         barcode size based on known barcode characteristics for the
to decode the input image at operation 220. A determination         60   identified barcode type. A decode attempt may be performed
is made at operation 230 as to whether the decode attempt of             at operation 320 and the user may be notified of the result at
operation 220 is successful. If the decode attempt of operation          operation 308.
220 is successful, then the user is notified at operation 240. If           FIG. 8 illustrates the second barcode reading method
the decode attempt is unsuccessful, then either the user may             according to an exemplary embodiment. In this regard, the
be notified of the failure at operation 250, the switch to the      65   second barcode reading method includes an initialization of
second barcode reading method may be performed, or param                 an input image at operation 400. The initialization may be
eters of the first barcode reading method may be modified and            similar to that described above for operation 300. At opera
        Case 6:20-cv-00574-ADA Document 34-1 Filed 02/12/21 Page 19 of 22


                                                      US 7,946,491 B2
                               19                                                                  20
tion 402, the input image may be binarized as described                 of the invention includes a computer-readable storage
above. It should be noted that the global binarization is the           medium, Such as the non-volatile storage medium, and com
default binarization method and the adaptive binarization               puter-readable program code portions, such as a series of
may be substituted in the event that the first barcode reading          computer instructions, embodied in the computer-readable
method is modified at operation 270. It should also be noted       5    storage medium.
that, if the input image is already binarized, then operation             Many modifications and other embodiments of the inven
402 may be skipped. At operation 404, a binary ROI is                   tions set forth herein will come to mind to one skilled in the art
detected as described above. A determination may be made at             to which these embodiments pertain having the benefit of the
operation 406 as to whether a barcode in the binary ROI                 teachings presented in the foregoing descriptions and the
corresponds to a 1D barcode or a 2D barcode. At operation          10   associated drawings. Therefore, it is to be understood that the
408, if the barcode is a 1D barcode, the 1D barcode type is             inventions are not to be limited to the specific embodiments
determined and the barcode is decoded. Operation 406 may                disclosed and that modifications and other embodiments are
determine a 1D barcode according to the processes described             intended to be included within the scope of the appended
above with respect to the classification element 76. Accord             claims. Although specific terms are employed herein, they are
ingly, at operation 408, a decode attempt may be made for the      15   used in a generic and descriptive sense only and not for
1D barcode. The user may be notified of the result of the               purposes of limitation.
attempt to decode at operation 410.                                       What is claimed is:
   Ifat operation 406, the barcode is determined to be a 2D               1. A method comprising:
barcode, ROI correction may be performed at operation 412.                processing an input image for an attempt to decode the
Re-sampling and geometrical correction may be performed at                   input image using a current barcode reading method, the
operation 414. If either ROI correction or geometrical correc                processing including performing a correction on the
tion are notable to be completed, a switch may be made to the                input image:
first method or, if available, a new frame may be utilized in             determining whether the processing of the input image is
order to restart the ROI correction at operation 412 using the               successful based on a determination as to whether the
same ROI. If operations 412 and 414 are successfully com           25       correction is completed;
pleted, then barcode type may be determined at operation                  switching to one of a different barcode reading method or
416. Based on the barcode type, a scanning mesh may be                      processing a new frame of the input image using the
computed at operation 418. A decode attempt may be per                      current barcode reading method in response to the pro
formed at operation 420 and the user may be notified of the                 cessing of the input image being unsuccessful;
result at operation 410.                                           30     attempting a decode of the input image using the current
   It should be noted that with respect to the method for                   barcode reading method in response to the processing of
providing a camera barcode reader described above in FIG. 6,                the input image being successful; and
the first barcode reading method and the second barcode                   performing a switch to the different barcode reading
reading method are interchangeable. In other words, the term                method in response to a failure of the attempt to decode
first barcode reading method could be utilized to refer to         35       the input image using the current barcode reading
operations 400-420 of FIG. 8, while the term second barcode                  method.
reading method could be utilized to refer to operations 300               2. A method according to claim 1, wherein processing the
320 of FIG. 7. Additionally, methods other than those exem              input image comprises determining a region of interest (ROI)
plary methods disclosed in FIGS. 7 and 8 could be utilized as           defining an area in which a barcode is expected.
the first and second barcode reading methods of FIG. 6.            40     3. A method according to claim 2, wherein processing the
However, regardless of which specific methods are utilized as           input image further comprises performing the correction by
the first and second barcode reading methods of FIG. 6, it              correcting the ROI.
should be understood that parameters calculated or utilized in            4. A method according to claim 3, wherein correcting the
connection with the performance of the first method may be              ROI comprises correcting corner positions of the ROI based
transferred to the second method in the event that a switch        45   on a degree of overlap between the barcode and segments of
between methods is performed. Additionally, each method                 a border of the ROI which are adjacent to each respective
provides a capability for sequential frame processing in                COC.
which, as described above, a next sequential frame may be                  5. A method according to claim 2, wherein processing the
utilized in connection with the performance of a method if the          input image further comprises performing the correction by
current frame is not successful in providing a decode of the       50   performing re-sampling and geometric image correction.
barcode. However, with regard to method switching, method                  6. A method according to claim 2, wherein processing the
modification, sequential frame processing, and ROI correc               input image comprises binarizing the ROI.
tion, each operation may have a corresponding time limit                   7. A method according to claim 6, wherein performing a
before the operation times out and fails. Alternatively, an             switch to the different barcode reading method comprises
entire decode attempt in accordance with the method of FIG.        55   modifying the current barcode reading method by Switching
6 may be performed subject to a time limit. As such, if the time        from a global binarization to an adaptive binarization.
limit expires, the decode attempt may immediately fail and                 8. A method according to claim 1, further comprising per
the user may receive an indication that the decode attempt has          forming a determination as to whether the input image
failed due to elapsed time, or simply that the barcode reading          includes one of a one dimensional (1D) barcode or a two
element 70 is unable to decode the barcode.                        60   dimensional (2D) barcode.
  The above described functions may be carried out in many                 9. A method according to claim8, further comprising deter
ways. For example, any Suitable means for carrying out each             mining a type of barcode.
of the functions described above may be employed to carry                  10. A method according to claim 8, wherein the determi
out embodiments of the invention. In one embodiment, all or             nation is performed based on a relationship between a first
a portion of the elements of the invention generally operate       65   length of an object oriented in a first direction and a second
under control of a computer program product. The computer               length of the object oriented in a second direction that is
program product for performing the methods of embodiments               substantially perpendicular to the first direction.
        Case 6:20-cv-00574-ADA Document 34-1 Filed 02/12/21 Page 20 of 22


                                                       US 7,946,491 B2
                              21                                                                      22
   11. A method according to claim 1, wherein processing the               23. A computer program product according to claim 13,
input image comprises binarizing the input image.                        wherein the first executable portion includes instructions for
   12. A method according to claim 11, wherein performing a              binarizing the input image.
switch to the different barcode reading method comprises                   24. A computer program product according to claim 23,
modifying the current barcode reading method by Switching                wherein the fifth executable portion includes instructions for
from a global binarization to an adaptive binarization.                  modifying the current barcode reading method by Switching
   13. A computer program product comprising at least one                from a global binarization to an adaptive binarization.
computer-readable storage medium having computer-read                      25. An apparatus comprising a processor and memory
able program code portions stored therein, the computer                  including computer program code, the memory and the com
readable program code portions comprising:                          10   puter program code configured to, with the processor, cause
  a first executable portion for processing an input image for           the apparatus at least to:
     an attempt to decode the input image using a current                  process an input image for an attempt to decode the input
     barcode reading method, the processing including per                     image using a current barcode reading method, the pro
     forming a correction on the input image:                                 cessing including performing a correction on the input
  a second executable portion for determining whether the           15        image;
     processing of the input image is successful based on a                determine whether the processing of the input image is
     determination as to whether the correction is completed;                 successful based on a determination as to whether the
  a third executable portion for switching to one of a different               correction is completed;
     barcode reading method or processing a new frame of                    switch to one of a different barcode reading method or
     the input image using the current barcode reading                         processing a new frame of the input image using the
     method in response to the processing of the input image                   current barcode reading method in response to the pro
     being unsuccessful;                                                       cessing of the input image being unsuccessful;
  a fourth executable portion for attempting a decode of the                attempt a decode of the input image using the current
     input image using the current barcode reading method in                   barcode reading method in response to the processing of
     response to the processing of the input image being            25         the input image being Successful; and
     Successful; and                                                        perform a switch to the different barcode reading method in
   a fifth executable portion for performing a switch to the                   response to a failure of the attempt to decode the input
      different barcode reading method in response to a failure                image using the current barcode reading method.
      of the attempt to decode the input image using the cur                26. An apparatus according to claim 25, wherein the
      rent barcode reading method.                                  30   memory and computer program code are further configured
   14. A computer program product according to claim 13,                 to, with the processor, cause the apparatus to process the input
wherein the first executable portion includes instructions for           image by determining a region of interest (ROI) defining an
determining a region of interest (ROI) defining an area in               area in which a barcode is expected.
which a barcode is expected.                                                27. An apparatus according to claim 26, wherein the
   15. A computer program product according to claim 14.            35   memory and computer program code are further configured
wherein the first executable portion includes instructions for           to, with the processor, cause the apparatus to perform the
performing the correction by correcting the ROI.                         correction by correcting the ROI.
   16. A computer program product according to claim 15.                    28. An apparatus according to claim 27, wherein the
wherein the first executable portion includes instructions for           memory and computer program code are further configured
correcting corner positions of the ROI based on a degree of         40   to, with the processor, cause the apparatus to correct corner
overlap between the barcode and segments of a border of the              positions of the ROI based on a degree of overlap between the
ROI which are adjacent to each respective corner.                        barcode and segments of a border of the ROI which are
   17. A computer program product according to claim 14.                 adjacent to each respective corner.
wherein the first executable portion includes instructions for              29. An apparatus according to claim 26, wherein the
performing the correction by performing re-sampling and             45   memory and computer program code are further configured
geometric image correction.                                              to, with the processor, cause the apparatus to process the input
   18. A computer program product according to claim 14.                 image via performing the correction by performing re-sam
wherein the first executable portion includes instructions for           pling and geometric image correction.
binarizing the ROI.                                                         30. An apparatus according to claim 26, wherein the
   19. A computer program product according to claim 18,            50   memory and computer program code are further configured
wherein the fifth executable portion includes instructions for           to, with the processor, cause the apparatus to binarize the ROI.
modifying the current barcode reading method by Switching                   31. An apparatus according to claim 30, wherein the
from a global binarization to an adaptive binarization.                  memory and computer program code are further configured
   20. A computer program product according to claim 13,                 to, with the processor, cause the apparatus to perform the
further comprising a sixth executable portion for performing        55   switch to the different barcode reading method by modifying
a determination as to whether the input image includes one of            the current barcode reading method by Switching from a
a one dimensional (1D) barcode or a two dimensional (2D)                 global binarization to an adaptive binarization.
barcode.                                                                    32. An apparatus according to claim 31, wherein global
   21. A computer program product according to claim 20,                 binarization comprises binarizing an entirety of the input
further comprising a seventh executable portion for determin        60   image based on a relationship between input image values
ing a type of barcode.                                                   and a threshold and wherein adaptive binarization comprises
   22. A computer program product according to claim 20,                 dividing the input image into regions and separately binariz
wherein the sixth executable portion includes instructions for           ing the regions of the input image based on a relationship
performing the determination based on a relationship                     between a moving sum of region values compared to an
between a first length of an object oriented in a first direction   65   adaptive threshold.
and a second length of the object oriented in a second direc                33. An apparatus according to claim 25, wherein the
tion that is substantially perpendicular to the first direction.         memory and computer program code are further configured
        Case 6:20-cv-00574-ADA Document 34-1 Filed 02/12/21 Page 21 of 22


                                                      US 7,946,491 B2
                              23                                                                      24
to, with the processor, cause the apparatus to perform a deter              39. An apparatus according to claim 37, wherein global
mination as to whether the input image includes one of a one             binarization comprises binarizing an entirety of the input
dimensional (1D) barcode or a two dimensional (2D) bar                   image based on a relationship between input image values
code.                                                                    and a threshold and wherein adaptive binarization comprises
   34. An apparatus according to claim 33, wherein the                   separately binarizing two halves of the input image based on
memory and computer program code are further configured                  a relationship between a moving sum of input image values
to, with the processor, cause the apparatus to determine a type          compared to an adaptive threshold.
of barcode.                                                                 40. An apparatus according to claim 25, wherein the appa
   35. An apparatus according to claim 34, wherein the                   ratus is embodied as a mobile terminal.
memory and computer program code are further configured             10     41. An apparatus comprising:
to, with the processor, cause the apparatus to determine the               means for processing an input image for an attempt to
type of barcode based on a comparison of geometric patterns                  decode the input image using a current barcode reading
within the barcode to a known specification.                                 method, the processing including performing a correc
   36. An apparatus according to claim 33, wherein the                       tion on the input image:
memory and computer program code are further configured             15     means for determining whether the processing of the input
to, with the processor, cause the apparatus to perform the                   image is Successful based on a determination as to
determination based on a relationship between a first length                 whether the correction is completed;
of an object oriented in a first direction and a second length of          means for Switching to one of a different barcode reading
the object oriented in a second direction that is substantially              method or processing a new frame of the input image
perpendicular to the first direction.                                        using the current barcode reading method in response to
   37. An apparatus according to claim 25, wherein the                       the processing of the input image being unsuccessful;
memory and computer program code are further configured                    means for attempting a decode of the input image using the
to, with the processor, cause the apparatus to binarize the                  current barcode reading method in response to the pro
input image.                                                                 cessing of the input image being Successful; and
   38. An apparatus according to claim 37, wherein the              25     means for performing a switch to the different barcode
memory and computer program code are further configured                      reading method in response to a failure of the attempt to
to, with the processor, cause the apparatus to perform the                   decode the input image using the current barcode read
switch to the different barcode reading method by modifying                  ing method.
the current barcode reading method by Switching from a
global binarization to an adaptive binarization.
                Case 6:20-cv-00574-ADA Document 34-1 Filed 02/12/21 Page 22 of 22

                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                    CERTIFICATE OF CORRECTION
PATENT NO.                  : 7.946.491 B2                                                                                       Page 1 of 1
APPLICATIONNO.              : 1 1/4621.52
DATED                       : May 24, 2011
INVENTOR(S)                 : Burian et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:

         Column 14
         Line 49, “give should read --given--.




                                                                                     Signed and Sealed this
                                                                                  Second Day of October, 2012
                                                                                ()
                                                                                                    David J. Kappos
                                                                               Director of the United States Patent and Trademark Office
